 1                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
     THE STATE OF CALIFORNIA; THE
 3   STATE OF CONNECTICUT; THE STATE           4:17-cv-05783-HSG
     OF DELAWARE; THE DISTRICT OF
 4   COLUMBIA; THE STATE OF HAWAII;            [PROPOSED ORDER]
     THE STATE OF ILLINOIS; THE STATE
 5   OF MARYLAND; THE STATE OF
     MINNESOTA, BY AND THROUGH ITS
 6   DEPARTMENT OF HUMAN SERVICES; THE
     STATE OF NEW YORK; THE STATE OF
 7   NORTH CAROLINA; THE STATE OF
     RHODE ISLAND; THE STATE OF
 8   VERMONT; THE COMMONWEALTH OF
     VIRGINIA; THE STATE OF
 9   WASHINGTON,
                                   Plaintiffs,
10
     THE STATE OF OREGON,
11
                              Plaintiff-Intervenor,
12
     THE STATE OF COLORADO; THE STATE
13   OF MICHIGAN; THE STATE OF NEVADA,
14                  Proposed-Plaintiffs-Intervenors,
15                v.
16   ALEX M. AZAR, II, IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF THE U.S.
17   DEPARTMENT OF HEALTH & HUMAN
     SERVICES; U.S. DEPARTMENT OF
18   HEALTH AND HUMAN SERVICES; R.
     ALEXANDER ACOSTA, IN HIS OFFICIAL
19   CAPACITY AS SECRETARY OF THE U.S.
     DEPARTMENT OF LABOR; U.S.
20   DEPARTMENT OF LABOR; STEVEN
     MNUCHIN, IN HIS OFFICIAL CAPACITY AS
21   SECRETARY OF THE U.S. DEPARTMENT OF THE
     TREASURY; U.S. DEPARTMENT OF THE
22   TREASURY; DOES 1-100,
                                    Defendants,
23   and,
24   THE LITTLE SISTERS OF THE POOR,
     JEANNE JUGAN RESIDENCE; MARCH
25   FOR LIFE EDUCATION AND DEFENSE
     FUND,
26
                           Defendant-Intervenors.
27

28
                                                      1
                                          [PROPOSED] ORDER
                                           (4:17-cv-05783-HSG)
 1         The motion of Valerie M. Nannery to withdraw as counsel for Plaintiff, District of
 2   Columbia, is hereby GRANTED.
 3
           DATED: October ___,
                           10 2019
 4

 5
                                                       _______________________
 6                                                     Haywood S. Gilliam, Jr.
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                          [PROPOSED] ORDER
                                           (4:17-cv-05783-HSG)
